Citation Nr: 0802277	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-38 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for headaches.

2.  Entitlement to a compensable rating for residuals of a 
septoplasty.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a 
cholecystectomy.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to August 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and November 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut which, in 
pertinent part, found that compensable ratings were not 
warranted for the veteran's headaches and residuals of a 
septoplasty and that service connection was not warranted for 
PTSD and residuals of a cholecystectomy.  

Jurisdiction over the veteran's claims has been transferred 
to the Winston-Salem, North Carolina RO.

In February 2005 and March 2006, the veteran provided 
testimony at hearings before a hearing officer at the 
Hartford RO.  Transcripts of the hearings are of record.

In April 2007, the veteran submitted a claim for entitlement 
to service connection for an eye disorder and seasonal 
affective disorder.  In a November 2007 rating decision, the 
RO denied the veteran's claims.  The record contains no 
disagreement with this determination and these claims are 
therefore not before the Board.

In August and November 2007, VA received evidence in support 
of the veteran's appeal. This evidence was not previously 
considered by the agency of original jurisdiction (AOJ) in 
regard to the claims on appeal and was not accompanied by a 
waiver of AOJ consideration.  See 38 C.F.R. § 20.1304 (2007). 

The evidence, consisting of a statement from the veteran and 
treatment records from the VA Medical Center (VAMC) are 
duplicative of evidence already received and are not 
pertinent to the issues on appeal.  Therefore, a waiver of 
AOJ consideration is not necessary.  See 38 C.F.R. § 
20.1304(c) (evidence is not pertinent if it does not relate 
to or have a bearing on the appellate issue or issues).


FINDINGS OF FACT

1.  The veteran's headaches are moderate and cause no 
functional impairment; they are not manifested by prostrating 
attacks averaging one in two months over the last several 
months.

2.  Residuals of the veteran's septoplasty are manifested by 
rhinitis with post nasal drip; there are no polyps and there 
is not greater than 50 percent obstruction of nasal passages 
on both sides or complete obstruction of one side.

3.  The veteran has current PTSD due to an in-service sexual 
assault that has been corroborated by credible evidence.

4.  Residuals of a cholecystectomy are not etiologically 
related to service.


CONCLUSIONS OF LAW

1.   The criteria for a compensable disability rating for 
headaches are not met. 38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

2.  The criteria for a compensable disability rating for 
residuals of a septoplasty are not met. 38 U.S.C.A. §§ 1155; 
38 C.F.R. § 4.97, Diagnostic Codes 6502, 6522 (2007).

3.  PTSD was incurred in active duty service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (West 2002).

4.  Residuals of a cholecystectomy were neither incurred in 
nor aggravated by active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board notes that the evidence currently of record is 
sufficient to substantiate the veteran's claim to entitlement 
to PTSD.  Therefore, no further development of the record is 
required with respect to this matter decided herein.

With respect to the veteran's other claims, in letters issued 
in March 2004 and March 2006, the RO notified the veteran of 
the evidence needed to substantiate her claims for 
entitlement to service connection for the residuals of a 
cholecystectomy and entitlement to compensable ratings for 
headaches and residuals of a septoplasty.  The letters also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in her possession, it did inform her 
of the evidence that would be pertinent and requested that 
she submit such evidence or provide VA with the information 
and authorization necessary for VA to obtain the evidence on 
the veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in her possession pertinent to 
the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the March 2004 and March 2006 letters.  The 
March 2006 letter also included information regarding the 
effective date and disability rating elements of her claims.  

Although complete VCAA notice was not provided until March 
2006 after the initial adjudication of the claims, this 
deficiency was cured by the readjudication of the claim in 
October 2006, after the proper notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  In this 
regard, the Board notes that although complete service 
treatment records are associated with the claims folders, 
there is no enlistment examination for separation of record.  

The veteran was provided proper VA examinations in March 2005 
and September 2006 with respect to her claims for entitlement 
to service connection for PTSD and entitlement to increased 
ratings for headaches and residuals of a septoplasty.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

VA has not obtained an examination or medical opinion in 
response to the appellant's claim for entitlement to service 
connection for residuals of a cholecystectomy, no such 
opinion is required in this case.  The veteran has contended 
that she developed gall bladder disease as the result of her 
diet during service.  There is no evidence that she possesses 
the medical expertise to express a competent opinion as to 
the medical causes of the claimed disability.  There is no 
other competent opinion that current gall bladder disease, 
including the residuals of cholecystectomy may be related to 
service and there is no evidence of a continuity of 
symptomatology.  In this regard, the Board notes that there 
is no evidence of high cholesterol or a gallbladder condition 
in the veteran's service treatment records or within eight 
years after her separation from active duty service.  
Therefore, any medical nexus evidence provided by a VA 
physician would be speculative and only based on history 
provided by the appellant.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).   Therefore, an examination and medical 
opinion are not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headaches

Service connection for headaches was granted in a February 
1996 rating decision, and a noncompensable rating was 
assigned, effective August 16, 1995.  The veteran's current 
claim for an increased rating was received in October 2003.

The veteran's headaches are currently assigned a 
noncompensable disability rating under Diagnostic Code 8100 
for rating migraines.  A noncompensable rating is provided 
for less frequent migraine attacks.  A 10 percent evaluation 
is warranted for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation is appropriate in cases of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

In May 2005, the veteran was provided a VA examination to 
determine the current severity of her headaches.  She 
reported bi-frontal aching discomfort without any associated 
throbbing.  The headaches would last from several hours to 
several days and occurred three to four times a month. There 
were no specific precipitating or aggravating factors.  The 
headaches were moderate in intensity.  The veteran denied any 
impediment to her daily routine or functional impairment as a 
consequence of the headaches.  

Physical examination of the head showed it was normocephalic 
and atraumatic.  The examiner found that the veteran's 
headaches were best characterized as muscle contraction type 
without a vascular component.  They were moderate in 
intensity and responded to Tylenol.  They did not appear to 
be functionally incapacitating.  

The record also contains outpatient treatment records from 
the VAMC.  In August 2004 the veteran denied experiencing 
migraines and there is no evidence of treatment for 
headaches.  

While the veteran testified at her February 2005 hearing that 
she experienced headaches several times a week, the VA 
examiner found that her headaches did not result in any 
functional impairment, and the veteran has not described 
prostrating attacks.  At the hearing, she reported that when 
she felt a headache beginning she took medication and agreed 
with the statement that she "could function just fine."  
Therefore, the Board finds that the veteran's headaches do 
not most nearly approximate the criteria associated with a 10 
percent evaluation under Diagnostic Code 8100.

At the hearing it was contended that a 10 percent evaluation 
should be provided under 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  That code provides criteria for evaluating brain 
disease due to trauma, and specifies that purely subjective 
manifestations of the trauma, such as headaches, will be 
evaluated as 10 percent and no more.  There is no evidence 
that the veteran has headaches related to brain trauma, and 
service connection has not been established for brain trauma.  
The rating schedule contemplates such trauma in order to 
merit a compensable evaluation under Diagnostic Code 8045.

Absent such trauma, Diagnostic Code 8100 specifies that a 
compensable evaluation requires prostrating attacks averaging 
once in two months over the previous several months.  Because 
there is no evidence of such symptomatology, the weight of 
the evidence is against the grant of an increased rating.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.21 (2007).  
Accordingly, an increased rating is denied. 

Residuals of Septoplasty

Service connection for a nasal condition was granted in a 
February 1996 rating decision, and a noncompensable rating 
was assigned, effective August 16, 1995.  The veteran's 
current claim for an increased rating was received in October 
2003.

Under the provisions of Diagnostic Code 6502, a 10 percent 
disability evaluation is warranted for a traumatic injury 
resulting in a nasal septum deviation causing a 50 percent 
obstruction of the nasal passage on both sides or a complete 
obstruction of one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (2007).

A compensable rating may be assigned for allergic or 
vasomotor rhinitis when there are polyps, or without polyps 
when there is greater than 50- percent obstruction of nasal 
passages on both sides or complete obstruction of one side.  
38 C.F.R. § 4.97, Diagnostic Code 6522.  

The veteran's service treatment records show that she 
underwent a septoplasty in January 1994.  Treatment records 
from the veteran's private physician show that in February 
2003 her nose was examined and her paranasal sinuses appeared 
normal.  The right inferior nasal turbanite was markedly 
attenuated compared to the contralateral side and the nasal 
septum was mildly deviated to the right.  In July 2003 the 
veteran was diagnosed with chronic rhinitis.  

Outpatient treatment records from the VAMC show that the 
veteran provided a long history of nasal congestion with 
current symptoms of rhinorrha and post nasal drip.  An 
endoscopy of the nose showed slightly erythematous mucosa and 
no lesions.  The examining physician noted that it was 
unclear if the veteran had allergic rhinitis or vasomotor 
rhinitis.  

In April 2004, the veteran was seen again for complaints of 
nasal airway obstruction, left greater than right.  Upon 
examination, the veteran's nose was clear anteriorly with 
minimal mucosal edema.  

In March 2005 the veteran underwent a VA examination to 
determine the current severity of her septoplasty residuals.  
She stated that during active duty service she developed 
chronic rhinitis and had a septoplasty performed.  She 
continued to experience post nasal drip and a blocked nose 
with difficulty breathing.  Examination of the nose did not 
reveal any gross deformity.  The septum was intact without 
any signs of deviation or inflammation.  The veteran was able 
to breathe adequately out of either nostril.  The examiner 
found that the veteran reported a subjective history of 
intermittent nasal congestion and post nasal drip consistent 
with possible allergic rhinitis.  There were no physical 
findings on examination.  The examiner concluded that there 
was no significant functional disability associated with the 
veteran's condition.  

Under Diagnostic Codes 6502 and 6522, a compensable rating is 
appropriate when there is a 50 percent obstruction of the 
nasal passage on both sides or a complete obstruction of one 
side.  While the veteran has made subjective complaints of 
difficulty breathing and nasal obstruction, the objective 
medical evidence, including the findings of the March 2005 VA 
examiner, show that the veteran's nostrils have been 
consistently clear.  In addition, although the veteran's 
private physician noted that her septum was mildly deviated 
to the right in February 2003, treatment records from the 
VAMC and the March 2005 VA examination report contain no 
findings of a deviated septum; in fact, the VA examiner found 
that the septum was intact with no deviation or inflammation.  
Finally, the Board notes that while the veteran has been 
diagnosed with rhinitis, there is no evidence of polyps.  
Therefore, the Board finds that the veteran's residuals of a 
septoplasty do not most nearly approximate the criteria 
associated with a compensable disability rating.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.  

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

In this case, the veteran claims that she was sexually 
assaulted during active duty service which brought back 
memories of molestation as a child and caused her current 
PTSD.  

The post-service medical evidence of record shows that the 
veteran reported a history of childhood and military sexual 
trauma during a psychological examination at the VAMC in 
September 2003.  At that time, diagnoses of an anxiety 
disorder and rule out PTSD were made.  The veteran has 
undergone counseling for depression, anxiety, and PTSD at the 
Hartford Vet Center and has consistently related a history of 
military sexual trauma.  

In response to her claim for entitlement to service 
connection, the veteran was provided a VA psychological 
examination in September 2006.  She reported a history of 
sexual abuse as a child and stated that while serving in 
Okinawa in 1995 she was grabbed in a sexual manner by a male 
friend.  As this occurred near the end of her period of 
active duty service, she did not report it.  The examiner 
noted that there was no corroborating evidence of the 
incident in the veteran's claims folder, but found that the 
veteran provided a credible history of the event.  The 
diagnosis was PTSD stemming from a history of child abuse and 
military sexual trauma.  

The opinion of the September 2006 VA examiner establishes the 
first two requirements for service connection for PTSD.  The 
examiner diagnosed PTSD and linked the veteran's current PTSD 
symptoms to her reported in-service stressor, i.e., the 
sexual assault that occurred in 1995.  Therefore, the Board 
must now determine whether there is credible supporting 
evidence that the veteran's in-service stressor actually 
occurred.  

While the veteran's service treatment records do not show any 
evidence of psychological treatment, and there is no evidence 
of an incident of sexual trauma in her personnel records, the 
veteran has repeatedly stated that she did not report the 
incident and that it occurred near the end of her period of 
active duty service.  And, as noted above, there is no 
separation examination report of record.  

The Board notes that evidence of behavior changes following a 
claimed assault is considered relevant evidence for 
corroborating a veteran's account of a stressor incident.  At 
her March 2006 hearing at the RO, the veteran testified that 
following her assault in the military, she was depressed, 
fatigued, and had a decreased appetitive.  Service treatment 
records show that the veteran was seen for fatigue and 
decreased appetite in April and July 1995.  The Board finds 
that this evidence of a behavioral change corroborates the 
veteran's reported stressor and serves as credible supporting 
evidence that her claimed in-service stressor occurred.  In 
addition, the Board finds that the veteran's contentions and 
statements are credible.  Therefore, service connection for 
PTSD is warranted.  

Residuals Cholecystectomy

The veteran contends that her gallbladder condition and 
subsequent cholecystectomy were caused by high cholesterol 
that was incurred as a result of poor eating habits during 
active duty service.  Service treatment records are negative 
for evidence of treatment or complaints pertaining to high 
cholesterol or a gallbladder condition.  As noted above, 
there is no enlistment examination for separation of record.  

The post-service medical evidence of record shows that 
following complaints of right lower abdominal pain, the 
veteran was provided an abdominal ultrasound in April 2003 by 
her private physician.  She was diagnosed with 
cholelithiasis.  In May 2003, the veteran's physician noted 
that her symptoms were consistent with symptomatic 
cholelithiasis associated with fatty foods.  A few weeks 
later, her gallbladder was removed and following a biopsy, 
was found to have mild cholecysitis with cholelithiasis.  

Outpatient treatment records from the VAMC show that the 
veteran has had no other treatment pertaining to her 
gallbladder or associated with her increased cholesterol 
readings.  While an increased cholesterol level was noted in 
August 2003, the veteran was merely informed to watch her 
diet. 

Although the post-service medical evidence of record shows 
that the veteran's gallbladder was removed in May 2003 
because of cholelithiasis, there is no post-service medical 
evidence of this disorder until eight years after the 
veteran's discharge from service or of a nexus between her 
gallbladder condition or high cholesterol and her military 
service.  

The veteran has not reported a continuity of symptomatology 
since service and no competent medical professional has 
otherwise linked the gallbladder disability to service.

In essence, the only evidence in support of the veteran's 
claim for service connection is her own statements.  This is 
not competent evidence of an alleged nexus between her 
disability and service since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable rating for headaches is denied.

Entitlement to a compensable rating for residuals of a 
septoplasty is denied.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for residuals of a 
cholecystectomy is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


